DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed 02/15/2021 has been entered.  Claims 1-2, 4, 6, and 8 have been amended. Claims 10-20 were previously withdrawn. Accordingly, claims 1-8 and 10-20 are currently pending in the application.  
Applicant's amendments to the claim 1 have overcome the 103 rejections in view of Sterett (US 5,358,211 - of record) in view of Dumm (US 2006/0165973 - of record) previously set forth in the Office Action mailed 01/13/2021.
Reasons for Allowance
Claims 1-9 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, a primary reason why it is deemed novel and non-obvious over the prior art of record drawn to an injection mold as instantly claimed is that while the prior art Sterett (US 5,358,211 - of record) in view of Dumm (US 2006/0165973 - of record) teaches a mold body including an exterior wall and an interior wall having an outward-facing surface, the interior wall defining an injection cavity, the interior wall having an inward-facing surface opposite the outward-facing surface; a first longitudinal surface disposed adjacent to the inward-facing surface of the interior wall; a thermally conductive cooling channel at least partially disposed within the interior shell and in communication with an environment exterior to the mold body; a metallic layer disposed within the interior shell; and wherein the thermally conductive cooling channel adapted to remove heat energy from the mold body, it does not teach or suggest wherein the metallic layer fills a volume of the interior shell, wherein the metallic layer spanning from the first longitudinal surface along each of the surrounding thermally conductive cooling 
Claims 2-9 are allowed because the claims are dependent upon allowable independent claim 1.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
This application is in condition for allowance except for the presence of claims 10-20 directed to an invention non-elected without traverse.  Accordingly, claims 10-20 been cancelled.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMEL M NELSON whose telephone number is (571)272-8174.  The examiner can normally be reached on 9:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on (571)272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 






/JAMEL M NELSON/Examiner, Art Unit 1743                                                                          

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743